Citation Nr: 1109292	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-38 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1955 to September 1957.  He died in May 2008.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appellant's claim for Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 was denied in a July 2009 RO rating decision.  The Veteran was notified of that decision, but did not file a notice of disagreement.  Therefore, that decision became final.  

In the October 2009 Substantive Appeal, the appellant raised a claim for entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151, which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran died on May [redacted], 2008, due to pneumonia.  The cause of the Veteran's death was not a result of disease or injury incurred in service.



CONCLUSION OF LAW

A service connected disability did not cause death or contribute substantially or materially to the cause of death.  38 U.S.C.A. §§ 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing § 5103(a)- compliant notice.

The Board acknowledges that the July 2008 letter did not specifically include a statement of the conditions for which the Veteran was service-connected at the time of his death.  Although the appellant has not raised any notice issues, the failure to provide complete, timely notice to the appellant raises a presumption of prejudice, so that VA has the burden to establish that the appellant was not, in fact, prejudiced by the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, the appellant was not prejudiced by the deficiencies in the July 2008 letter because, although the letter did not specifically include a statement of the conditions for which the Veteran was service-connected at the time of his death, it did provide an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition or a condition not yet connected.  Furthermore, the appellant demonstrated in the November 2008 notice of disagreement that she had actual knowledge of the Veteran's service connected disabilities because she stated that her husband was rated 100 percent disabled at the time of his death.  As such, failure to notify the appellant of the conditions for which the Veteran was service-connected at the time of his death is harmless error.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained the Veteran's service treatment records and VA outpatient treatment records.  Additionally, the medical records surrounding the time of the Veteran's death have also been incorporated into the evidence of record.  The Board acknowledges that the a VA medical opinion in connection with the issue on appeal has not been obtained.  However, the competent evidence of record does not show that the Veteran's cause of death was related to any aspect of his honorable service and, therefore, a medical opinion is not warranted with respect to any such disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Significantly, neither the appellant nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained, and the appellant notified VA in July 2008 that she had no additional information or evidence to provide to VA in support of her claim.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 (2002).

II.  Service Connection

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2010).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 38 C.F.R. § 3.312(b) (2010).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) (2010).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. "  38 C.F.R. § 3.312(c)(3) (2010).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2010).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service- connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2010).

Cause of the Veteran's Death

The record reflects that the Veteran died on May [redacted], 2008.  The Veteran's death certificate indicated that the cause of the Veteran's death was pneumonia.  

At the time of the Veteran's death, he was service-connected for residuals of Reiter's Syndrome with restriction of motion of multiple joints, claimed as arthritis, at 60 percent disabling, and also had a total disability rating based on individual unemployability (TDIU).  The primary issue in this case is whether the Veteran's service-connected residuals of Reiter's Syndrome were a principle or contributory cause of his death.

In regard to service connection on a direct basis, the appellant does not contend, nor does the evidence show, that the Veteran's pneumonia  had its onset during active service or is related to service.  Service medical records are devoid of any complaints of, or treatment for, pneumonia or any other respiratory condition, and there is no competent evidence of record relating pneumonia, first diagnosed in May 2008, 51 years after separation from service, to his active military service.  

Additionally, the appellant does not contend, nor does the evidence show that the Veteran's service-connected residuals of Reiter's Syndrome were a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2010).  The May 2008 VA treatment records showed that the Veteran was admitted to the hospital for respiratory failure.  The doctor noted that the Veteran had progressive worsening of ventilation and perfusion parameters secondary to pneumothorax and underlying comorbidities, which ultimately resulted in multi-organ failure.  Furthermore, the doctor reported that the Veteran passed away due to respiratory failure secondary to his multiple comorbidities and pneumothorax. 

Based on the above evidence, the Board concludes that the appellant is not entitled to service connection for the cause of the Veteran's death.  There is no credible evidence of record suggesting a possible relationship between the Veteran's residuals of Reiter's Syndrome and his cause of death.  Additionally, the Veteran's death certificate did not indicate that the Veteran's residuals of Reiter's syndrome were the immediate or contributory cause of the Veteran's death.  As such, the preponderance of the evidence of record demonstrates that the Veteran's service-connected residuals of Reiter's Syndrome were not the primary or a contributing cause of his death.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The appellant's claim of entitlement to service connection for the cause of the Veteran's death must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


